Nationwide Life Insurance Company: ·Nationwide Variable Account – 7 Prospectus supplement dated March 4, 2010 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1.Effective March 12, 2010, the following underlying mutual fund will be available in your contract: Federated Insurance Series - Federated Kaufmann Fund II: Primary Shares Investment Adviser:Federated Equity Management Company of Pennsylvania Sub-adviser:Federated Global Investment Management Corp. Investment Objective:Capital appreciation. 2.Effective March 12, 2010, the following sub-account has merged into a new sub-account as indicated below: Old Sub-account Merged Sub-account Federated Variable Insurance Series – Federated Mid Cap Growth Strategies Fund II Federated Insurance Series - Federated Kaufmann Fund II: Primary Shares For further information or forms, please contact Nationwide at: Nationwide Life Insurance Company One Nationwide Plaza, RR1-04-F4 Columbus, Ohio 43215 1-800-848-6331 TDD:
